AO 247 (Rev . NCE 3/ 19) Order Regarding Motion for Sentence Reducti on Purs uant to 18 U.S.C.   § 35 82(c)        Page I of 2 (Page 2 Not for Public Disclos ure)



                                         UNITED STATES DISTRICT COURT
                                                                    fo r the
                                                         Eastern Di stri ct of North Caro lina


                     United States of America
                                    V.                                         )
                        Dane Brunell Norfo rd
                                                                               )
                                                                               )   Case N o :        _4_:0_2_-C_R_-_39_-_2H
                                                                                                                          _ _ _ _ _ _ _ _ _ __
                                                                               )   USM N o : 22082-056
                                                                               )             ----------
Date of Ori g inal Judgment:                           January 27, 2003
Date of Previo us A mended Judgment:                                           )   Shen-i R. Alspaugh
(Use Date of last Amended Judgment if Any)                                         Defendant 's A llorney


                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)

          Upon motion of 0 the defend ant D the D irector of the Bureau of Pri sons D the court under 18 U.S.C .
§ 35 82(c)( l )(B) for a mod ification ofan imposed term of impri sonment to the extent otherwise express ly perm itted by
statute and as provided by Secti on 404 of the First Step Act of 2018, and having cons idered such motion, and
taki ng into account the sentencing facto rs set fo rth in 18 U .S.C. § 3553 (a), to the extent that they are appli cabl e,


IT IS ORDERED that the moti on is:
          D DEN IED. 0 GRANTED a nd the defendant' s previous ly imposed sente nce of imprisonment (as reflected in
the las1judgmen1 issued) of 300                 months is reduced to _2_1_5 _m_o_n_th_s_ _ _ _ _ _ __
                                                (Complete Parts I and II of Page 2 when motion is granted)

The term of supervised release is reduced to 4 yea rs.




If th e amount of time the defendant h as already served exceeds this sentence, the sentence is reduced to a "T ime Served"
sentence, subj ect to an addition al period of u p to ten (1 0) days for administrative purposes of releas ing the defendant.

Exce pt as otherw ise prov ided, all provisions of the judgm ent(s) dated - -~ - ~ - ~ - - - - - - - - - - - -
shall remain in effect. IT IS SO ORDERED.


M      c Date           6 /t ¥1_,J__
Effecti ve Date : _ _ _ _ _ _ _ _ _                                     Malcolm J. Howard Senior U.S. District Judge
                      (if different from order date)                                                      Printed name and title
